Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is responsive to the Amendment, Remarks and Terminal Disclaimer filed 12 March 2021. Claims 1-16 and 21-24 are pending in this application, with claims 1-10 presently under consideration, and claims 11-16 and 21-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 October 2020.  
Response to Amendment
The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 to require a compound represented by formula (4-5) 
    PNG
    media_image1.png
    96
    494
    media_image1.png
    Greyscale

The rejections of claims under 35 U.S.C. 102(a)(1) over each of Manabe et al. (‘523), Heckmeier (‘832), or Furusato et al. (‘883), as set forth in the previous office action on the merits, are hereby withdrawn in view of the aforementioned amendment to the base independent claim 1, ad are now under 35 U.S.C. 103. 
The rejections of claims under 35 U.S.C. 102(a)(2) over each of Matsumura et al. (‘083), Saito et al. (‘360), or Saito et al. (‘703), as set forth in the previous office action on the merits, are hereby withdrawn in view of the aforementioned amendment to the 
Terminal Disclaimer
The terminal disclaimer filed on 12 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of each of U.S. Patent No. 9,512,360 and U.S. Patent No. 9,487,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (U.S. Patent No. 8,071,182).

    PNG
    media_image2.png
    159
    427
    media_image2.png
    Greyscale
. In fact, Examples 4, 7 and 11 therein expressly illustrate the combination of at least one compound inclusive of the compound of the present formula (4-5), as represented by the compound of formula (1-2-1), with at least one compound inclusive of the compound of the present formula (1): 
    PNG
    media_image3.png
    298
    422
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    97
    438
    media_image4.png
    Greyscale
(column 37, line 52), 
    PNG
    media_image5.png
    371
    434
    media_image5.png
    Greyscale
(column 39, line 45), and 
    PNG
    media_image6.png
    331
    410
    media_image6.png
    Greyscale
(column 4, line 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over either Manabe et al. (U.S. Patent No. 6,846,523) or Heckmeier et al. (‘6,929,832) in view of Yanai et al. (U.S. Patent No. 8,071,182).
Manabe et al. discloses a nematic liquid crystal composition having a positive dielectric anisotropy, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae (1), (2) and (3). In fact, Example 1 therein (column 37, line 29+) 
    PNG
    media_image7.png
    520
    589
    media_image7.png
    Greyscale
expressly illustrates the combination of at least one compound inclusive of the compound of the present formulae (1-15) and (1-18) as respectively represented by PGU and PUQU
    PNG
    media_image8.png
    168
    830
    media_image8.png
    Greyscale
, at least one compound inclusive of the compound of the present formulae (2-1) and (2-5) as respectively represented by CC and CCP
    PNG
    media_image9.png
    105
    314
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    109
    423
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    123
    820
    media_image11.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula (3-10) as represented by CPY
    PNG
    media_image12.png
    123
    424
    media_image12.png
    Greyscale
. Example 2 therein 
    PNG
    media_image13.png
    440
    583
    media_image13.png
    Greyscale
 expressly illustrates the combination of at least one compound inclusive of the compound of the present formula (1-15) and (1-18) as respectively represented by PGU and PUQU 
    PNG
    media_image14.png
    163
    380
    media_image14.png
    Greyscale
, at least one compound inclusive of the compound of the present formulae (2-1) and (2-12) as respectively represented by CC and CBC
    PNG
    media_image9.png
    105
    314
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    109
    423
    media_image10.png
    Greyscale
 
    PNG
    media_image15.png
    115
    370
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    97
    426
    media_image16.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula (3-10) as represented by CPY
    PNG
    media_image12.png
    123
    424
    media_image12.png
    Greyscale
. However, Manabe et al. does not illustrate the use of a compound of the present formula (4-5) as is now claimed.
Heckmeier et al. discloses a nematic liquid crystal composition having a positive dielectric anisotropy, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae (1), (2) and (3). In fact, Example 1 therein (column 29, line 57+) 
    PNG
    media_image17.png
    200
    489
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    354
    518
    media_image18.png
    Greyscale
 expressly illustrates the combination of at least one compound inclusive of the compound of the present formulae (1-3) and (1-6) as respectively represented by CCZU and CDU 
    PNG
    media_image19.png
    155
    384
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    160
    366
    media_image20.png
    Greyscale
, at least one compound inclusive of the compound of the present formula (2-1) as represented therein by CCH 
    PNG
    media_image21.png
    98
    249
    media_image21.png
    Greyscale
, and at least one compound inclusive of the compound of the present formula (3-1) as represented by PCH 
    PNG
    media_image22.png
    167
    422
    media_image22.png
    Greyscale
 . Each of Example 4 (column 33, line 
Yanai et al. teaches a liquid crystal composition having a positive dielectric anisotropy, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae (1) and (4-5). Please refer to preceding paragraph 10 for additional information. 
Although neither Manabe et al. nor Heckmeier et al. expressly illustrate the inclusion of a compound of formula (4-5), since they are each individually well known in the liquid crystal art, further as taught in Yanai et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them in the liquid crystal composition of either Manabe et al. nor Heckmeier et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compounds of the present formula (4-5).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furusato et al. (9,434,883) in view of Yanai et al. (U.S. Patent No. 8,071,182).
Furusato et al. discloses a nematic liquid crystal composition having a positive dielectric anisotropy, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae (1), (2) and (3), as respectively represented therein (see claims) by formulae (2)
    PNG
    media_image23.png
    141
    383
    media_image23.png
    Greyscale
(the compounds of the present formulae (1-1) through (1-35) are respectively identical to the compounds of formulae (2-1) through (2-35) therein), (3)
    PNG
    media_image24.png
    90
    372
    media_image24.png
    Greyscale
 (the compounds of the present formulae (2-1) through (2-13) are respectively identical to the compounds of formulae (3-1) through (3-13) therein), and (4) 
    PNG
    media_image25.png
    103
    435
    media_image25.png
    Greyscale
(the compounds of the present formulae (3-1) through (3-22) are respectively identical to the compounds of formulae (4-1) through (4-22) therein). In fact, each of Examples 5 and 6 therein (column 34) expressly illustrate the combination of compounds of the present formulae (1), (2) and (3), while the remaining Examples 1-4 and 7-11 therein expressly illustrate the combination of compounds of the present formulae (1) and (2). However, Furusato et al. does not illustrate the use of a compound of the present formula (4-5) as is now claimed. 
Yanai et al. teaches a liquid crystal composition having a positive dielectric anisotropy, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae (1) and (4-5). Please refer to preceding paragraph 10 for additional information. 

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102, as set forth in the previous office action on the merits, have been considered but 
Applicants’ arguments with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over each of Manabe et al. (‘523), Heckmeier (‘832), or Furusato et al. (‘883), as set forth in the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103.
The rejection of claims on the ground of nonstatutory double patenting over the claims of U.S. Patent No. 9,434,883 is hereby withdrawn in view of applicants’ arguments to the same. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722